Citation Nr: 0715497	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD prior to October 25, 2006.

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD on or after October 25, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The December 1997 rating 
decision granted service connection for PTSD and assigned a 
30 percent disability evaluation effective from March 14, 
1997, and the March 2004 rating decision denied service 
connection for irritable bowel syndrome.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.  The Board denied the 
veteran's claim for a higher initial evaluation for PTSD in 
an October 2000 decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in May 2001, 
the Court vacated the Board's October 2000 decision and 
remanded the case to the Board.  The Board remanded the 
veteran's claim for higher initial evaluation for PTSD for 
further development in November 2003 and November 2004.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

On March 22, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Board received a 
signed statement via facsimile from the veteran on March 22, 
2007 in which the veteran indicated that he  wished to 
withdraw his appeal for all issues that he had pending at the 
RO and the Board.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


